Citation Nr: 0808753	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  02-19 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left eye injury, to include scars.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1942 to December 1945.

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal from a 
June 2002 rating decision of the Regional Office (RO) located 
in Albuquerque, New Mexico.


FINDINGS OF FACT

1.  During the course of the veteran's appeal to the Court, 
the veteran's representative notified the Court that the 
veteran had died.

2.  The Court dismissed the appeal and returned the case to 
the Board.

3.  The veteran's death certificate attests that the veteran 
died on September [redacted], 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104 (West 2002 & Supp. 2007); 38 C.F.R. § 20.1302 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a matter of law, appellants' claims where the appellant 
dies during the course of proceedings before the Court do not 
survive their deaths.  The Court ruled that such an appeal 
will be dismissed, the Board's decision vacated, and the case 
returned to the Board.  Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  In turn, the Board has no jurisdiction as the appeal 
from the RO's decision has become moot by virtue of the death 
of the veteran.  Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); See also 38 C.F.R. § 20.1302: An appeal pending 
before the Board of Veterans' Appeals when the appellant dies 
will be dismissed.  (2007).

In this case, the veteran unfortunately died during the 
pendency of his appeal before the Court.  Upon notification 
of the veteran's death, the Court vacated the Board's 
decision and dismissed the appeal for lack of jurisdiction.  
The case was returned to the Board for disposition.  The 
Board must dismiss the case for lack of jurisdiction.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2007).


ORDER

The appeal is dismissed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


